Title: [July 1769]
From: Washington, George
To: 




July 1st. Went into the Neck to my Harvest People & returnd to Dinner.
 


2. At home all day—the Captn. of the Burmudian dining here.


   
   the captn. of the burmudian: Captain Burch, from whom GW bought 562 barrels of salt, a cotton line, and 40 yards of nautical rope, totaling £35 7s. 6d. (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 291).



 


3. Rid round to my Harvest field in the Neck with Mrs. Washington, Patcy & Mill[y] Posey. Returnd to Dinner.
 


4. Went over into the Neck again & returnd to Dinner with the Captn. of the Burmudian.
 


5. Went into the Field in the Neck and returnd to Dinner. The Captn. dind here agn.

 


6. Went into my Harvest field in the Neck. On my return to Dinner found Mr. Chichester, his wife and Nancy McCarty here, who stayd all Night.


   
   Anne McCarty, called “Nancy” by GW, was a daughter of Capt. Daniel McCarty and thus a younger sister of Mrs. Chichester.



 


7. The above Company going away after Breakfast I went over into the Neck & returnd to Dinner.
 


8. Rid to Muddy hole in the Afternoon where We began to Cut Wheat.
 


9. At home all day.
 


10. Rid to Muddy hole in the forenoon. After dinner rid to Captn. Posey’s where Mr. Jno. West was Surveying—and then to my wheat field again. Sally Carlyle came in the Afternoon.

	
   
   John West, Jr., and Philip Alexander, attorney for John Posey, were today surveying the strip where Posey’s house and ferry were located in preparation for a hearing of West’s suit to evict Posey from the property (the dated survey is at ViMtvL). Posey had by now returned home from Maryland but was unwilling yet to face the reality of his heavy debts, boasting to the assembled company at Rover’s Delight today that his new wife had brought him much wealth, including “300 half Joes.” GW knew that Posey was bluffing, having heard that his wife had not and would not convey any of her estate to him (GW to Posey, 26 July 1769, DLC:GW).



 


11. Rid to Muddy hole and returnd to Dinner. Found Mr. & Mrs. Ramsay & Mr. Stedlar here.
 


12. Mr. & Mrs. Ramsay & Mrs. Washington rid with me to Muddy hole & retd. to Dr.

   
   
   Mrs. William Ramsay is Ann McCarty Ramsay, daughter of Maj. Denis McCarty (d. 1743), of Cedar Grove, and Sarah Ball McCarty. Through her mother, Mrs. Ramsay was distantly related to GW.



 


13. Mr. & Mrs. Ramsay & Sally Carlyle went away. I rid to the Mill where I was cutting of Wheat & returnd to Dinner when I found Mr. Frans. Thornton & my Br. Charles and his son—with whom rid out after Dinnr.

   
   
   There were several Francis Thorntons. This is probably the one who died about 1795, the oldest son of Col. Francis Thornton of Spotsylvania County. His sister Mildred was Charles Washington’s wife. The son of Charles Washington who appears here is probably George Augustine Washington (c.1758–1793),

      who was about eleven years old at this time.



 


14. Rid out in the fore and afternoon with my Brothr. & Mr. Thornton—to the Wheat field.
 


15. At home all day. Mr. Thornton & my Brothr. & son set of homewards after Dinner.
 


16. At Home all day. In the Morning Mr. Vale. Crawford came here—and in the afternoon Colo. Fairfax & Lady.
 


17. Went up to Alexandria to Court with Colo. Fairfax & returnd in the Evening with him & Mr. Magowan.


   
   The July court met three days. Today GW, George Mason, and Daniel McCarty were recorded as present about two-thirds of the way through the proceedings (Fairfax County Order Book for 1768–70, 192–210, Vi Microfilm).



 


18. Colo. Fairfax and Lady went home & I to Court again. Returnd in the Evg. with Colo. Richd. Lee.


   
   GW arrived at court shortly after it began today (Fairfax County Order Book for 1768–70, 199, Vi Microfilm). Richard Lee (1726–1795), son of Henry and Mary Bland Lee and an elder brother of Col. Henry Lee of Leesylvania, lived at Lee Hall in Westmoreland County, near present-day Hague, Va. Known as Squire Lee, he was a Westmoreland burgess 1754–74, naval officer of the South Potomac district, and a member of the Ohio Company. He today paid GW 16s. for a spinning wheel (General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 292).



 


19. Again went up to Court and returnd in the Afternoon.
 


20. At home all day. Majr. Waggener came here to Dinner & stay’d all Night.
 


21. At home all day. Majr. Wagener & Mr. Magowan went away after Breakfast.
 


22. At home all day.
 


23. Went to Pohick Church and returnd to Dinner. Mr. Magowan w. us.
 


24. Went to an intended Vestry at the cross Roads—but disappointed of one by Mr. Henderson’s refusg. to Act.



   
   The vestry meeting was to be held at the Crossroads in order to decide on a site “to fix the new Church upon convenient to the said Cross Roads” and to lay out a churchyard (Truro Vestry Book, 138, DLC). GW and his associates had been able to muster only six of the seven vestrymen who supported the Crossroads location. When Alexander Henderson, apparently one of the five vestrymen who had been resisting the new location, realized his presence made a quorum, he prevented the meeting from coming to order by “refusing to act.”



 


25. At home all day writing Letters & Invoices for England.

	
   
   GW today ordered goods for Mount Vernon and the Custis plantations from Robert Cary & Co. and Capel & Osgood Hanbury. In his letter to Cary & Co., he requested that if any items on the invoices, except paper, “are Tax’d by Act of Parliament for the purpose of Raising a Revenue in America, it is my express desire and request, that they may not be sent, as I have very heartly enterd into an Association . . . not to Import any Article which now is or hereafter shall be Taxed for this purpose untill the said Act or Acts are repeal’d. I am therefore particular in mentioning this matter as I am fully determined to adhere religiously to it, and may perhaps have wrote for some things unwittingly which may be under these Circumstances” (DLC:GW).



 


26. Rid to my Meadow at the Mill & to Doeg Run after Dinner.
 


27. Went up in the afternoon to Alexa. with Mrs. Washington & Patcy Custis. Mr. Magowan returnd to Maryland.

	
   
   Jacky Custis, who had been at Mount Vernon during the past few days for a short vacation from school, apparently returned to Boucher’s today, taking with him £1 5s. pocket money and £42 1s. 11d. to pay his schooling and boarding expenses for a year (Jonathan Boucher to GW, 20 July 1769, DLC:GW; General Ledger AGeneral Ledger A, 1750–1772. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 292).



 


28. Rid into the Neck and to Muddy hole.
 


29. At home all day posting my Books.
 


30. At Home all day preparing for my journey to the Springs.
 


31. Set out with Mrs. Washington & Patcy Custis for the Frederick Springs. Dind at Wm. Car Lains, & lodgd at Mr. Chs. Wests.

	
   
   The family was going to Warm Springs in order to test the efficacy of the waters in relieving Patsy’s epileptic fits (GW to John Armstrong, 18 Aug. 1769, PHi: Gratz Collection). GW had intended to leave on 27 July but had been delayed by other matters (GW to Jonathan Boucher, 13 July 1769, ford [3]Worthington Chauncey Ford, ed. Letters of Jonathan Boucher to George Washington. Brooklyn, 1899., 12).



   
   William Carr Lane and his brother James Lane (sometimes called James Jr.) owned the Newgate (sometimes called the Eagle) Tavern, one of the largest taverns in the Northern Neck at this time. It was on the Colchester

road at Newgate, about 12 miles below Charles West’s ordinary, and was kept at this time by Robert Sanford and his wife Kerrenhappuck (mcdonaldCornelia McDonald. A Diary with Reminiscences of the War and Refugee Life in the Shenandoah Valley, 1860–1865. Nashville, 1935., 472–73, 482–84).



